The equitable right of the complainant is to enforce a lien for rent. This is the main basis of the equitable right asserted by the amended bill. The other features of the bill, which are set out in the opinion, are not sufficient to support the equity of the bill taken alone. And, therefore, it is necessary that the bill be sufficient to enforce a lien for rent. There is no lien for rent of a vacant lot provided by statute except on crops grown on said lot. The lot here in question was vacant when rented and no lien is sought upon crops grown on it and therefore it will not stand by virtue of that statute.
In the pleading and in brief attention is called to the feature of the contract as shown by the exhibit to the bill whereby the lessor shall have a lien upon all goods, chattels, effects and fixtures of the lessee on said premises or to be placed thereon during said term and the valuable improvements placed thereon. That is a sufficient provision by contract for a conventional lien [36 C.J. p. 483, note 64; Lewin v. Telluride Iron Works Co. et al., 8 Cir., 272 F. 590; 32 Am.Juris. §§ 584, 593, 596]; and the equity of the bill as amended is properly sustained against the lessee and his estate for the enforcement of that contract. Code 1940, Tit. 33, § 1. And all persons claiming interest in the subject of the lien are necessary parties. McLendon v. Truckee Land Co., 216 Ala. 586,114 So. 3.
In response to the application for rehearing, we advert to that feature of the contract which is sufficient for the establishment of the lien which a court of equity will enforce. Code 1923, §§ 8820, 8829, 8935; Code 1940, T. 31, §§ 46(3), 12; Code 1940, T. 33, § 1. The assignee has the like rights against his assignee under the Code. Code 1923, §§ 8827, 8828, Code 1940, Tit. 31, §§ 10, 11. And the decision in Emanuel v. Underwood Coal  Supply Co., ante, p. 436, 14 So. 2d 151, dealing with a materialman's lien, is not to the contrary.
We likewise call attention to Section 7-A of the bill as amended to the effect that Charles Darring, Eva Darring and Louis Darring have been the dominant persons in charge of the business on said premises; that said corporations were family owned corporations and were merely simulations for the purpose of operating said business on said premises. Such allegations make the defendants Darring proper parties, standing as they do in the shoes of Charles Darring (the lessee), even if the defendants and the corporations in question were not mere simulations, as is alleged. If they erected these structures indicated in or on the lot by virtue of the rights which Charles Darring acquired under the lease exhibited, this complainant will have a right to enforce the lien created by said contract. The other defendants would be in the same status that the original Darring was, whether they are mere fictitious corporations or not. 36 C.J. p. 483, note 64.
If we eliminate all reference to a discovery and rest the amended bill as standing squarely upon the equitable right to enforce the contract lien, it is sufficient.
The application for rehearing is overruled.
GARDNER, C. J., and BROWN and LIVINGSTON, JJ., concur.